Title: To Thomas Jefferson from George Washington, 19 March 1793
From: Washington, George
To: Jefferson, Thomas



March 19th. 1793

The President returns to the Secretary of State the letter and enclosures from Colo. Humphreys—and sends him a letter just received from Mr. Ellicott.

The President wishes the Secretary’s opinion whether the direction to the Director of the Mint for collecting and assaying certain foreign Coins agreeably to the law—“regulating foreign Coins” &c—should go directly from the President to this Officer—or whether it should go through the Secretary of State.
